DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 4, 2020 was received. Claims 1 and 12 were amended. No claim was canceled. No claim was added. Claims 13-22 were withdrawn.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 5, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 13-22 directed to inventions non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.
The application has been amended as follows: 
Cancel claims 13-22. 

Claim Objections
The claim objection on claim 12 is withdrawn, because the claim has been amended.
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wakizaka (US20070237943) in view of Brown (US8785556) on claims 1, 5-7 and 12 are withdrawn, because the claims have been amended. Support for the amended limitation can be found at paragraphs [0049] – [0051] of the instant specification. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wakizaka (US20070237943) in view of Brown (US8785556) and Randler (US20040206271) on claims 2-4 are withdrawn, because the claims have been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Wakizaka (US20070237943) in view of Brown (US8785556), Walther (US20140147654) and Koch (US20180251399) on claim 8 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wakizaka (US20070237943) in view of Brown (US8785556) and Sung (US20150238644) on claims 9-10 are withdrawn, because the claims have been amended. 

Reasons for Allowance
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Wakizaka (US20070237943) in view of Brown (US8785556), do not teach or suggest a method for forming a self-cleaning film system as recited in claim 1. Specifically Wakizaka in view of Brown do not teach each of the first plurality of regions abuts and is surrounded by and not covered by the oleophobic material, wherein the oleophobic material defines a monolayer in the context of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717